Case:17-01274-KHT Doc#:32 Filed:10/09/18              Entered:10/09/18 16:38:52 Page1 of 4



                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLORADO

In re:                             )
                                   )                Case No. 09-37480 (KHT)
BYRON PATTERSON MCDANIEL JR. )
AND LAURA PAIGE MCDANIEL           )                Chapter 13
                                   )
      Debtors.                     )
__________________________________ )
                                   )
BYRON PATTERSON MCDANIEL JR. )
AND LAURA PAIGE MCDANIEL,          )
                                   )                Adversary Proceeding No. 17-01274-KHT
      Plaintiffs,                  )
v.                                 )
                                   )
NAVIENT SOLUTIONS, LLC,            )
                                   )
      Defendant.                   )
_____________________________________________________________________________

               NOTICE OF APPEAL AND STATEMENT OF ELECTION
_____________________________________________________________________________

Part 1: Identify the appellant(s)

         1.   Name(s) of appellant(s):

              Navient Solutions, LLC

         2.   Position of appellant(s) in the adversary proceeding or bankruptcy case that is the
              subject of this appeal:

              For appeals in an adversary proceeding.      For appeals in a bankruptcy case and
                                                           not in an adversary proceeding.

               Plaintiff                                   Debtor
               Defendant                                   Creditor
               Other (describe) __________________         Trustee
                                                            Other (describe) ______________




49043187.1
Case:17-01274-KHT Doc#:32 Filed:10/09/18                Entered:10/09/18 16:38:52 Page2 of 4



Part 2: Identify the subject of this appeal

         1.     Describe the judgment, order, or decree appealed from:

                Order on Motion to Dismiss and Motion to Strike (Dkt. No. 30) (Copy attached as
                Exhibit A)

         2.     State the date on which the judgment, order, or decree was entered: September
                24, 2018.

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attached additional pages if necessary):

         1.     Byron Patterson               Attorney:      Austin Smith
                McDaniel, Jr.                                Smith Law Group
                (Appellee)                                   3 Mitchell Place
                                                             New York, NY 10017
                                                             (917) 992-2121
                                                             austin@acsmithlawgroup.com

         2.     Laura Paige McDaniel          Attorney:      Austin Smith
                (Appellee)                                   Smith Law Group
                                                             3 Mitchell Place
                                                             New York, NY 10017
                                                             (917) 992-2121
                                                             austin@acsmithlawgroup.com

Part 4: Optional election to have appeal heard by District Court (applicable only in certain
districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

          Appellant(s) elect to have the appeal heard by the United States District Court rather
           than by the Bankruptcy Appellate Panel




                                                 2
49043187.1
Case:17-01274-KHT Doc#:32 Filed:10/09/18                 Entered:10/09/18 16:38:52 Page3 of 4



Part 5: Sign below

         Dated this 9th day of October, 2018.

                                                SHERMAN & HOWARD L.L.C.


                                                /s/ Eric E. Johnson
                                                Eric E. Johnson
                                                Carla Martin
                                                633 Seventeenth Street, Suite 3000
                                                Denver, Colorado 80202
                                                Tel: (303) 297-2900
                                                E-Mail: ejohnson@shermanhoward.com
                                                          cmartin@shermanhoward.com

                                                Attorney for Navient Solutions, LLC




                                                   3
49043187.1
Case:17-01274-KHT Doc#:32 Filed:10/09/18              Entered:10/09/18 16:38:52 Page4 of 4



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies the following parties received a true and correct copy of
the foregoing NOTICE OF APPEAL AND STATEMENT OF ELECTION via a Notice of
Electronic Filing transmitted by CM/ECF in accordance with Local Bankruptcy Rule 5005-4(a)
on the 9th day of October, 2018:

Austin Smith
austin@acsmithlawgroup.com




                                             /s/ Roberta Neal
                                             Roberta Neal




                                                4
49043187.1
